Case: 19-10625   Date Filed: 03/12/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10625
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00124-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

ROBERT BLAKE MADURIE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 12, 2020)

Before MARTIN, ROSENBAUM and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 19-10625     Date Filed: 03/12/2020   Page: 2 of 2



      Leland Kynes, appointed counsel for Robert Madurie in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Madurie’s convictions and sentences are AFFIRMED.




                                         2